EXHIBIT 99.1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k)(1) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D is filed on behalf of each of the undersigned and that all subsequent amendments to such statement on Schedule 13D shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing statements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other entity or person, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated:December 22, 2014 MIRELF V REIT Investments LLC MIRELF V REIT By: MIRELF V REIT, By: Madison International Real Estate Liquidity Fund V, LP, its Managing Member its Trustee By: Madison International Real Estate Liquidity Fund V, LP, By: Madison International Holdings V, LLC, its Trustee its General Partner By: Madison International Holdings V, LLC, By: /s/ Ronald M. Dickerman its General Partner Ronald M. Dickerman, Managing Member By: /s/ Ronald M. Dickerman Ronald M. Dickerman, Managing Member Madison International Real Estate Liquidity Fund V, LP Madison International Holdings V, LLC By: Madison International Holdings V, LLC, By: /s/ Ronald M. Dickerman its General Partner Ronald M. Dickerman, Managing Member By: /s/ Ronald M. Dickerman Ronald M. Dickerman, Managing Member Madison International Realty V, LLC Ronald M. Dickerman By: /s/ Ronald M. Dickerman /s/ Ronald M. Dickerman Ronald M. Dickerman, Managing Member
